DETAILED ACTION
	This office action is in response to the divisional (DIV) application filed on July 20, 2021.  This application is a DIV of U.S. Application No. 16/796,307, which has matured into U.S. Patent No. 11,099,343 B2.
Claims 20-36 are pending, with claim 20 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (some original claims have been allowed in the parent), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on July 20, 2021, have been considered and made of record (note attached copy of forms PTO-1449).
Drawings
The original drawings (thirty-four (34) pages) were received on July 20, 2021.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification should include the most-recent US PTO data.  For example, U.S. Patent number (11,099,343 B2) should be listed for parent application ‘307.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-36 are rejected under 35 U.S.C. 103 as being unpatentable over Toffetti U.S.P. No. 5,313,546, standing alone.
Regarding sole pending independent claim 20, Toffetti U.S.P. No. 5,313,546 teaches (ABS; Figures 1-8; column 2, line 10 through column 3, line 8; Claims) an enclosure (Figs. 1-4, 8) for use in a fiber optic distribution network (capable of use with distribution of optical communications), the enclosure comprising: a housing including first and second housing pieces 16/17 configured to be coupled together to define a housing interior, the first and second housing pieces interfacing at an interface location 18/19 (Fig. 1) that extends about a perimeter of the housing, the first housing piece top, at 27 upper portions of Figs. 6-7), side peripheral surfaces (right and left sides in Figs. 6-7), and a bottom surface (bottom most area of Figs. 6-7 defines a surface), and the cable seal further defining sealing tabs that project outwardly from the side peripheral surfaces (two opposite projecting and extending “tabs” or “arms” in upper left/right of Figs. 6-7), wherein the first and second housing pieces define opposing first and second gasket engagement surfaces (at 18/19) at the interface location, wherein the gasket is compressed (sealable in operation) between the opposing first and second gasket engagement surfaces, wherein the first gasket engagement surface has gap-defining edges (at 30 in Fig. 1) that define a gap in the first gasket engagement surface at the cable seal opening, wherein the top peripheral surface of the cable seal bridges the gap (see Fig. 1) between the gap-defining edges of the first gasket engagement surface, wherein the gasket extends across the peripheral surface and across the gap-defining edges of the first gasket engagement surface (see Fig. 5), and wherein the sealing tabs extend across the gap-defining edges and are positioned between the gasket and the first gasket engagement surface (see Figs. 3 and 5, etc.).  
expressly and exactly teach that the “sealing tabs” (upper left and upper right portions of the cable seal 23 in Figs. 6-7) each have planar bottom surfaces that extend across the gap-defining edges.  The Examiner agrees with Applicant that such exact “planar”, or straight line surfaces, are not shown.  For these reasons, Toffetti cannot meet the strict literal requirements of anticipation under 35 U.S.C. 102(a)(1).  However, after careful consideration of Applicant’s specification and the Toffett prior art reference, the Examiner provides the following obviousness rejection.
Of particular note is that when Toffetti’s “sealing tabs” are in an expanded state, there appears to be a slight rounding or curvature to these tabs.  However, when Toffetti’s sealing tabs are activated and compressed, the surfaces of the cable seal will flatten and shape to a straight/planar line during compression.  See for example, Toffetti column 2, lines 5-59 regarding the “elastic” or “elastomeric” material for being pressed into a seal condition when the base 16 is connected to the cover 17 (column 2, lines 42-49).  A person having ordinary skill in the art at the time of the effective filing date of the current application would have recognized that the ultimate result of the gasket/seal is a flatly shaped seal or flat surface (planar) during the connection of the cover.  For these reasons, although during an expanded state, there may be a slight curve or rounding of the gasket/seal 23 of Toffetti, there is no apparent structural difference or improvement of operation of the gasket/seal by having a slighty curved/rounded seal extending tab in comparison to a planar lower surface of the tab.  Applicant has not disclosed that using a planar bottom surface of the extending tab provides an advantage, is used for a particular purpose, or solves a stated problem (over Toffetti).  One of ordinary skill in the KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of claim 20 over Toffetti, standing alone.  
Regarding dependent claim 21, the sealing tabs of Toffetti Figs. 6-7 extend from the main body as unbroken surfaces of the top peripheral surface.  
Regarding claim 22, the sealing tabs extend in opposite directions and are orthogonal to a central axis of element 23.
Regarding claim 23, because there are two different cable seal openings, which comprise at least 4 sealing tab locations, at least 3 points are sealed (“triple-point”), accordingly all structure is met by Toffetti.
Regarding claim 24, the top surface 27 is flat and the sealing tabs (left/right) form a continuous plane with this surface.
Regarding claim 28, at least two cable ports are shown by Toffetti (Figs. 1-2) and in a frame-of-reference the element 11 can be turned on its side to meet the structure of “vertical” arrangement with stacking of the ports above one another.
Regarding claim 29, the extending tabs (Figs. 6-7) can be considered to taper at least in one direction (narrow, etc. along length of “tab” at upper left/right).
Regarding claim 30, Toffetti’s seal/gasket 23 will compress elastically and fill the cable seal opening of the first housing piece (column 2).
exact disclosure found in Toffetti ‘546 for the seal to have flat side/peripheral surfaces (claim 25, claims 26-27 further depending therefrom); a cable anchoring station to anchor the routed cable inside the housing (claim 31); a seal retention pocket defining by inner and outer flanges, these inner and outer flanges overlap the cable seal to retain such seal within the cable seal opening (claim 32); that the overall enclosure of Toffetti is re-enterable and outdoor (claim 33); or port size reducer plugs mounted within the cable ports to be sized and function in relation to the fiber optic cable components (claims 34-36).  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use flat side surfaces of the seal/gasket, to use cable anchors (for obvious motivation of securing optical elements and attaching them inside the housing), to slightly modify the mechanical shape of the flanges to securely seal an opening (obvious design choice for secure sealing function), to allow a technician to re-open and re-enter the cable box with an outdoor configuration (to allow modification and re-securing of elements; also note hermetic language in Toffetti), and/or to use port size reducer plugs to inter relation optical fiber cables (for sizing constraints, etc.), because Applicant has not disclosed that using these features (claims 25-27 and 31-36) provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Toffetti to perform equally well with those additions because these claim terms would have been easily recognized and integrated by one having ordinary skill in the telecommunication distribution frame/chassis/panel art, in order to allow improved sealing at the cable seal as obvious changes to the base structural limitations of the base independent claim 20 are found obvious over Toffetti alone.  Therefore, it would have been an obvious matter of design choice to modify Toffetti to obtain the invention as specified in claims 25-27 and 31-36.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinction of any dependent claim 25-27 and 31-36 when considering Toffetti, standing alone.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A and C:

-Reference A is the parent patent ‘343 to Claessens.
-Reference C to Gregerson ‘699 is pertinent to an interface seal for a wafer containing box.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             February 14, 2022